Citation Nr: 1136450	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-25 522	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to an effective date before February 25, 2004, for the grant of service connection for lung cancer for the purpose of accrued benefits.

2.  Entitlement to an effective date before February 25, 2004, for the grant of a total disability rating for compensation based on individual unemployability for the purpose of accrued benefits.

3.  Entitlement to enhanced dependency and indemnity compensation under the 38 U.S.C.A. § 1311(a)(2).

REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and L. C. and T. M. 

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1960.  He died in February 2005.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of adverse determination in July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2008, the Appellant appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Appellant seeks enhanced dependency and indemnity compensation under 38 U.S.C.A. § 1311.  


During his lifetime, the Veteran was service-connected for cardiomyopathy with a heart transplant, effective from September10, 1992.  From September 10, 1992, to June 15, 1995, the disability was 10 percent; from June 16, 1995, to August 1, 1996, the disability had a temporary total rating of 100 percent based on convalescence following a heart transplant; at the termination of the temporary total rating, the disability was rated 30 percent; from February 24, 2004, the disability was schedularly rated 100 percent, which supplanted a total disability rating for compensation based on individual unemployability. 

The Veteran was also in receipt of service connection for lung cancer rated 100 percent from February 25, 2004, the date of receipt of his claim for service connection until his death in February 2005. 

The Appellant argues that the Veteran had a pending claim for an earlier effective date for a total disability rating for compensation and for service connection for lung cancer as evidenced by notice of disagreement in August 2004 and a statement of the case, addressing the total disability rating, but service connection for lung cancer, which was issued on February 15, 2005, and the Veteran died on February [redacted], 2005. 

In March 2005, the Appellant filed a claim for dependency and indemnity compensation, including death compensation, which has been granted, and for accrued benefits.

As the claims for accrued benefits have not been adjudicated, the claim of enhanced dependency and indemnity is deferred pending final adjudication of the earlier effective date claims.




Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim for accrued benefits. 

2.  Ask the Appellant either to submit or to authorize VA to obtain on her behalf records of private medical treatment for heart disease and for lung cancer. 

3.  After the above development is completed, adjudicate the claim for accrued benefits, namely, an earlier effective date for a total disability rating for compensation based on individual unemployability and for service connection for lung cancer.  

If any benefit sought is denied, then provide the Appellant and her representative a supplemental statement of the case and return the case to the Board.

Also, if necessary, issue a supplemental statement of the case on the claim for enhanced dependency and indemnity under 38 U.S.C.A. § 1311. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


